Capital Emerging Markets Total Opportunities Fund 6455 Irvine Center Drive Irvine, California 92618 October 19, 2011 Capital Guardian Trust Company 333 South Hope Street Los Angeles, CA90071 Re: Investment Letter Gentlemen and Ladies: Capital Emerging Markets Total Opportunities Fund, a Delaware statutory trust (the “Trust”), hereby offers to sell to you one share of beneficial interest, no par value, (the “Share”) at a price of $10.00 per share upon the following terms and conditions: You agree to pay to the Trust the aggregate purchase price of $10.00 against delivery of a statement confirming the registration of the Share in your name. You represent to the Trust that you are purchasing the Share for your own account for investment purposes and not with the present intention of redeeming or reselling the Share and that the purchase price of such Share is in payment for an equity interest and does not represent a loan or temporary advance by you. Very truly yours, CAPITAL EMERGING MARKETS TOTAL OPPORTUNITES FUND By/s/ Courtney R. Taylor Courtney R. Taylor Secretary Confirmed and agreed to October 19, 2011 CAPITAL GUARDIAN TRUST COMPANY By/s/Michael A. Burik Michael A. Burik Senior Vice President and Senior Counsel Capital Emerging Markets Total Opportunities Fund 6455 Irvine Center Drive Irvine, California 92618 October 26, 2011 Capital Group International, Inc. 333 South Hope Street Los Angeles, CA90071 Re: Investment Letter Gentlemen and Ladies: Capital Emerging Markets Total Opportunities Fund, a Delaware statutory trust (the “Trust”), hereby offers to sell to you 9,999 shares of beneficial interest, no par value, (the “Shares”) at a price of $10.00 per share upon the following terms and conditions: You agree to pay to the Trust the aggregate purchase price of $99,990.00 against delivery of a statement confirming the registration of the Shares in your name. You represent to the Trust that you are purchasing the Shares for your own account for investment purposes and not with the present intention of redeeming or reselling the Shares and that the purchase price of such Shares is in payment for an equity interest and does not represent a loan or temporary advance by you. Very truly yours, CAPITAL EMERGING MARKETS TOTAL OPPORTUNITES FUND By/s/ Courtney R. Taylor Courtney R. Taylor Secretary Confirmed and agreed to October 26, 2011 CAPITAL GROUP INTERNATIONAL, INC. By/s/ Peter C. Kelly Peter C. Kelly Secretary
